AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     Cleophis Favor, Jr.,
                             Plaintiff
                                v.                                 ) Civil Action No.               3:20-cv-03634-JMC
 KCSO Jerry S. Barnwell; KCSO Lee Boan Sheriff;                    )
         KCDC Tyrell Catoe Director,                               )
                                                                   )
                                                                   )

                           Defendants.


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.


O The plaintiff, Cleophis Favor, Jr., shall take nothing of the defendants, KCSO Jerry S. Barnwell, KCSO Lee
Boan Sheriff and KCDC Tyrell Catoe Director, and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable J. Michelle Childs, United States District Judge, presiding, adopting the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the complaint for failure to prosecute.

Date: July 6, 2021                                                         ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
